MEMORANDUM OPINION
                                        No. 04-11-00787-CR

                                         Sylvia A. RAMOS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4407
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 11, 2012

DISMISSED

           Appellant Sylvia A. Ramos pled nolo contendere pursuant to a plea bargain agreement to

the offense of possession of a controlled substance, less than one gram. As part of her plea-

bargain, appellant signed a separate “Waiver of Appeal.” The trial court imposed sentence and

signed a certificate stating that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant timely filed a notice of appeal, the clerk

sent copies of the certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e).
                                                                                    04-11-00787-CR


The clerk’s record, which includes the plea bargain agreement and the trial court’s rule

25.2(a)(2) certification, has been filed. See TEX. R. APP. P. 25.2(d).

          The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial

court denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). After reviewing the clerk’s

record, the trial court’s certification therefore appears to accurately reflect that this is a plea

bargain case and Ramos does not have a right to appeal. See Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine

whether trial court’s certification is accurate).     This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the

record.” TEX. R. APP. P. 25.2(d).

          On November 10, 2011, we gave appellant notice that the appeal would be dismissed

unless written consent to appeal and an amended certification showing appellant has the right to

appeal were signed by the trial judge and made part of the appellate record by December 12,

2011. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (Jul. 2, 2003,

pet. ref’d) (not designated for publication). Neither written permission to appeal nor an amended

certification showing appellant has the right to appeal has been filed. We therefore dismiss this

appeal.

                                                              PER CURIAM

DO NOT PUBLISH




                                                -2-